DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10767247. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10767247 claims the same Al alloy disk composition as set forth in the present claims and is claimed therein as being made by substantially the same method as disclosed in the present application. 
While the claims of the ‘247 patent do not require the limits on number of holes in the outer peripheral surface thereof, the method of making (claim 6) the claimed Al alloy magnetic disk substrate as per claim 1 would be expected to inherently produce the claimed number of holes in the outer peripheral surface.  More specifically, the compound removal step of claim 6 is identical to that disclosed in the present application for removing irregularities in the outer peripheral surface of the disk 

Claims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 of U.S. Patent Application number 16/971860 (PGPUG 2021/0012801- now allowed). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/971860 claims the same Al alloy disk composition as set forth in the present claims and is claimed therein as being made by substantially the same method as disclosed in the present application (see claim 8 of PGPUB). 
While the claims of the ‘860 application do not require the limits on number of holes in the outer peripheral surface thereof, the method of making (claim 8) the claimed Al alloy magnetic disk substrate as per claim 3 would be expected to inherently produce the claimed number of holes in the outer peripheral surface.  More specifically, the compound removal step of claim 8 is identical to that disclosed in the present application for removing irregularities in the outer peripheral surface of the disk which lead to formation of holes and convexities during subsequent plating (see para [0016]-[0019] and [0028], for example).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ban et al. (WO 2018/143177).  All paragraph numbers refer to the English machine translation included with this communication.  
Ban et al. disclose an aluminum alloy substrate for a magnetic recording disk having a composition 0.1-3.0 mass% Fe, 0.1-3.0 mass% Mn, 0.005-1.000 mass% Cu, and 0.005-1.000 mass% Zn with the balance being Aluminum (see para [0014]).  This composition reads on the composition of claim 1 with the one or more additional elements being Mn.  Ban et al. disclose specific examples wherein the amounts of Al, Fe, Cu, Zn and Mn fall within the claimed ranges (see Table 1).  The reference is silent with regard to the claimed number of holes in an outer and peripheral surface of the substrate.
However, Ban et al. discloses the same composition as claimed and discloses a method of forming the substrate in a manner that is substantially the same as that disclosed in the present application (see para [0019] and [0061]-[0070]).   One of ordinary skill in the art would reasonably expect that because the same alloy composition is prepared according to same process as disclosed in the present application, it would inherently produce a substrate having the same number of holes in the surface as required by the claims. 
More specifically, the compound removal step disclosed by Ban et al. is identical to that disclosed in the present application for removing irregularities in the outer peripheral surface of an Al alloy disk which lead to formation of holes and convexities during subsequent plating (see specification, para [0016]-[0019] and [0028], for example). Removal of these compounds in the manner disclosed by Ban et al. would inherently limit the formation of holes (claim 1) and convex portions (claim 4) to be within the claimed limits.
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9-1pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/Holly Rickman/Primary Examiner, Art Unit 1785